       Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  TRACI ST. CLAIRE,                       )
                                          )
          Plaintiff,                      )
                                          )
  v.                                      )
                                          ) Civil Action No.: 1:17-cv-03370-AT-JFK
  DITECH FINANCIAL LLC,                   )
  f/k/a GREEN TREE                        )
  SERVICING, LLC                          )
                                          )
          Defendant.                      )
                                          )
                                          )


                DEFENDANT DITECH FINANCIAL LLC’S
       OPPOSITION TO PLAINTIFF’S MOTION TO REOPEN THE CASE


        Defendant Ditech Financial, LLC (“Ditech”) files this response in opposition

to Plaintiff Traci St. Claire’s (“Plaintiff”) “Motion to Reopen the Case to Pursue

Claims Against the Federal National Mortgage Association and for Leave to Amend

and Supplement Complaint as to the Federal National Mortgage Association.” (Doc.

51). Plaintiff’s motion is due to be denied because (1) the Plaintiff already requested

that the Federal National Mortgage Association (“Fannie Mae”) be made a party to

this litigation and such request was halted by the automatic stay; and (2) Plaintiff’s

proposed claims against Fannie Mae are for vicarious liability which would require

                                          1
      Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 2 of 10




a finding of wrongdoing by Ditech in violation of the automatic stay. For these and

other reasons, Ditech requests that the Court deny Plaintiff’s motion.

                         I.   Summary of Procedural Posture

      1.     On September 5, 2017, Plaintiff, through her former counsel, initiated

the present lawsuit against Ditech. (Doc. 1). Plaintiff alleged violations of the

Homeowner’s Protection Act (“HPA”) based on Ditech’s failure to timely cancel her

private mortgage insurance (“PMI”) and return unearned premiums, as well as

violations of the Real Estate Settlement Procedures Act (“RESPA”) based on

Ditech’s allegedly inadequate responses to her four QWRs. (See id.).

      2.     On December 18, 2017, Ditech filed a Motion to Dismiss the claims

against it. (Doc. 10).

      3.     On April 26, 2018, the Magistrate Judge entered a non-final report and

recommendation, granting in part and denying in part Ditech’s Motion to Dismiss.

(Doc. 24).

      4.     On July 27, 2018, Plaintiff’s former counsel withdrew from the case

citing “increasingly disparate” views from his client such that he could not “procced

with the matter in a manner that approaches Ms. St. Claire’s expectations.” (Doc.

27). The Court granted this motion on July 31, 2018. (Doc. 28).

      5.     On September 21, 2018, the District Judge accepted in part and rejected


                                         2
       Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 3 of 10




in part Magistrate Judge King’s non-final report and recommendation. (Doc. 32).

This ruling resulted in Ditech’s motion being denied in full. (See Doc. 37, p. 1). The

Court also administratively closed the case and ordered the parties to mediation.

(Doc. 32, p. 32).

       6.     On October 3, 2018, Plaintiff filed a “Motion to Reconsider Reopening

the Case and Motion for Leave to Amend and Supplement Complaint.” (Doc. 33).

Plaintiff challenged the Court’s order, requesting that the Court reopen the case to

allow her to file a 78-page amended complaint. (Id.). The amended complaint brings

revised HPA and RESPA claims against Ditech and also seeks to assert causes of

action against Ditech for breach of contract, unjust enrichment, negligence,

negligent misrepresentation, fraudulent misrepresentation, conversion, negligent

infliction of emotional distress, intentional infliction of emotional distress, and a

generic claim for punitive damages. (Doc. 33-1).1 The amended complaint further

names Fannie Mae as a defendant for its alleged vicarious liability for Ditech’s

actions. (Id.).

       7.     On October 23, 2018, the Court denied Plaintiff’s Motion to

Reconsider. (Doc. 37). The Court also held that, should the mediation be



1
 Plaintiff also asserts a claim for violations of the Truth in Lending Act (“TILA”). This claim,
however, is only asserted against Fannie Mae. (Doc. 33-1, ¶¶ 251 – 52).


                                               3
         Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 4 of 10




unsuccessful, Ditech would be given 14 days following the completion of mediation

to file a full response to Plaintiff’s request to file an amended complaint. (Id., p. 3

n.3).

         8.    On January 23, 2019, the Parties attended mediation with Magistrate

Judge Fuller. The Parties were unable to reach an agreement and the mediation was

unsuccessful. (Doc. 45).

         9.    On February 6, 2019, Ditech filed its Opposition to Plaintiff’s Motion

to Amend and Supplement Complaint. (Doc. 46). In this Opposition, Ditech

explained that Plaintiff had no right to amend her complaint to assert additional

claims against Ditech and add Fannie Mae as a party because (1) she engaged in

undue delay in waiting over a year to seek leave to file an amended complaint; (2)

her proposed amended complaint was a massive shotgun pleading that would

unnecessarily complicate the litigation and drain judicial resources; and (3) each of

her additional claims against Ditech failed to state a cause of action. (Id.).

         10.   On February 12, 2019, Plaintiff responded to Ditech’s Opposition.

(Doc. 47). In that pleading, she fully stated her position as to why the Court should

allow the additional claims against Ditech and Fannie Mae to be added as a party.

(Id.).

         11.   On March 12, 2019, Ditech filed a notice of bankruptcy and advised the


                                           4
        Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 5 of 10




Court that the current litigation was subject to an automatic stay. (Doc. 49).

        12.     On March 27, 2019, the Court recognized the automatic stay. (Doc. 50).

The Court held that should Plaintiff wish to dispute the Court’s findings regarding

the automatic stay that “such arguments are to be resolved by the Bankruptcy Court

in the Southern District of New York,” as the bankruptcy court “shall have exclusive

jurisdiction to hear and resolve such disputes.” (Id., pp. 3 – 4). The Court

subsequently ordered the case to be administratively closed. (Id., p. 5).

                                    II.   Argument

   A.         Plaintiff Ignores the Court’s Order Staying the Case

        As discussed above, Plaintiff has already sought leave to add Fannie Mae as

a party to this lawsuit. (See Doc. 33). Plaintiff made this request on October 3, 2018,

as part of her “Motion to Amend and Supplement Complaint.” (Id.). Plaintiff’s

Motion was fully briefed, with Ditech filing a Motion in Opposition on February 6,

2019 (Doc. 46), and Plaintiff filing a Reply in Support on February 12, 2019 (Doc.

47). The Court did not rule on Plaintiff’s Motion. Rather, the Court, upon learning

of Ditech’s bankruptcy, stayed and administratively closed the case. (Doc. 50). As

part of its Order, the Court explicitly informed Plaintiff that any dispute with this

ruling had to be heard in the Bankruptcy Court in the Southern District of New York,




                                            5
       Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 6 of 10




as that court “shall have exclusive jurisdiction to hear and resolve such disputes.”

(Id., pp. 3 – 4).

       Plaintiff ignores the Court’s imposition of the automatic stay and the

bankruptcy court’s jurisdiction. (See Doc. 51). Her present motion effectively

repeats her request to the Court to rule on her Motion to Amend and Supplement

Complaint, despite such Motion already being before the Court when it ordered the

case stayed and administratively closed. Plaintiff’s current motion states, “I hereby

respectfully move the Court to permit me to amend and substitute portions of my

complaint to add an additional claim against Defendant Federal National Mortgage

Association (“Fannie Mae”). . . .” (Doc. 51, pp. 1 – 2). Plaintiff’s Motion to Amend

and Supplement Complaint from last year makes a near-identical request to “amend

and substitute portions of my complaint, [and] add defendant Federal National

Mortgage Association (“Fannie Mae”).” (Doc. 33, p. 1). The Court chose not to rule

on Plaintiff’s Motion to Amend and Supplement Complaint, rather opting to stay the

case in deference to the jurisdiction of the Bankruptcy Court in the Southern District

of New York. (Doc. 50, pp. 3 – 4). Plaintiff must respect this Court’s decision and

the bankruptcy court’s jurisdiction. She may not ignore both by seeking a premature

ruling from the Court to add Fannie Mae to this lawsuit.




                                          6
        Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 7 of 10




   B.        Plaintiff’s Claims for Vicarious Liability Cannot Proceed as They
             Require a Finding of Wrongdoing by Ditech

        In the present Motion to Reopen the Case, Plaintiff seeks leave to “[a]dd the

additional claim of fraud against Fannie Mae under the theories of vicariously [sic]

liability/respondeat superior.” (Doc. 51, p. 4). Even if Fannie Mae were properly

added as a party to this lawsuit (which it is not), the automatic stay prevents Plaintiff

from seeking these claims.

        As     an   initial   matter,   respondeat   superior   “is   merely    a   type

of vicarious liability,” so both terms involve the same theory of liability. Atkinson v.

Moe’s Sw. Grill, 1:05-CV-3325-CAP, 2008 WL 11333556, at *7 (N.D. Ga. Dec. 12,

2008) n.5 (citing Laperriere v. Vesta Insurance Group, Inc., 526 F.3d 715, 722 (11th

Cir. 2008) (“Pure vicarious liability, such as respondeat superior liability, attributes

liability to one party based on the actions of the other party regardless of any

allegation of culpability on the party held vicariously liable.”) (emphasis added).

“Georgia does not recognize vicarious/imputed liability as a separate cause of

action.” Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280, 1333 (N.D. Ga.

2009) (citing Cotton States Mut. Ins. Co. v. Kinzalow, 280 Ga.App. 397, 399 n. 3,

634 S.E.2d 172, 174 n. 3 (2006)). Instead, vicarious liability is merely “a legal theory

in a tort claim” where a plaintiff seeks liability against an entity for torts committed

by its servant, employee, or agent within the scope of employment or control.

                                             7
      Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 8 of 10




Gresham v. Sports Auth., Inc., 1:05-CV-385-MHS-CCH, 2005 WL 8155235, at *5

(N.D. Ga. May 27, 2005), report and recommendation adopted, 1:05-CV-385-

MHS, 2005 WL 8155353 (N.D. Ga. Aug. 23, 2005) (citing Chorey, Taylor & Feil,

P.C. v. Clark, 539 S.E.2d 139, 144 (Ga. 2000)). As such, for a plaintiff to be

successful on a theory of vicarious liability against a party, she must first prove that

that party’s agent, employee, or servant committed a tort or some other wrongdoing.

Id.

      Here, Plaintiff claims that Ditech and Fannie Mae have a principal-agent

relationship, such that Fannie Mae can be held vicariously liable for Ditech’s actions.

(Doc. 51-1, p. 3). Plaintiff specifically alleges that Fannie Mae is liable for fraud

committed by Ditech. (Id.). Ditech did not commit any fraud. Further, Ditech

disputes that a principal-agent relationship exists between Ditech and Fannie Mae.

      In any event, the automatic stay prohibits Plaintiff from pursuing claims

against Fannie Mae that hinge on Ditech’s liability. In other words, because

vicarious liability is not an independent cause of action, but depends on an

underlying tort, Plaintiff’s claims against Fannie Mae would force Ditech to defend

itself against the fraud violations of which it was being accused. See Anderson, 678

F. Supp. 2d at 1333 (citing Kinzalow, 280 Ga.App. at 399 n. 3, 634 S.E.2d at 174 n.

3). Such a continuation of the litigation would hinder Ditech from being able to


                                           8
      Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 9 of 10




utilize the “breathing spell” permitted by the automatic stay to handle its financial

affairs. See In re Cole, 552 B.R. 903, 911 (Bankr. N.D. Ga. 2016). In short,

Plaintiff’s theory of vicarious liability against Fannie Mae is nothing more than an

end-around of the automatic stay intended to reignite her case against Ditech. The

Court should not permit this behavior and reaffirm its Order staying the case.

                                  III.   Conclusion

      For the foregoing reasons, the Court should deny Plaintiff’s “Motion to

Reopen the Case to Pursue Claims Against the Federal National Mortgage

Association and for Leave to Amend and Supplement Complaint as to the Federal

National Mortgage Association,” and thereby prevent Plaintiff from disregarding the

Court’s Order staying the case.

              Respectfully submitted this 16th day of October, 2019.


                                              /s/Keith S. Anderson
                                              Keith S. Anderson
                                              Georgia Bar No. 136246
                                              Bradley Arant Boult Cummings LLP
                                              One Federal Place
                                              1819 Fifth Avenue North
                                              Birmingham, Alabama 35203
                                              Phone: (205) 521-8000
                                              Facsimile: (205) 521-8800
                                              kanderson@bradley.com

                                              ATTORNEY FOR DEFENDANT DITECH
                                              FINANCIAL, LLC

                                          9
     Case 1:17-cv-03370-AT-JFK Document 52 Filed 10/16/19 Page 10 of 10




                          Certification of Compliance

      I hereby certify that the foregoing document has been prepared in 14-point

Times New Roman font and complies with LR 5.1(B).

                         This 16th day of October, 2019.

                                            /s/Keith S. Anderson
                                            Keith S. Anderson




                             Certificate of Service

      I hereby certify that I have this date electronically filed the foregoing

OPPOSITION TO PLAINTIFF’S MOTION TO REOPEN THE CASE by the

CM/ECF online filing system with the U.S. District Court for the Northern District

of Georgia and that I have on October 16, 2019, also served the foregoing via U.S.

Mail on the following:

                                Traci St. Claire
                           8390 Emerald Pointe Lane
                            Gainesville, GA 30506


                                     /s/Keith S. Anderson
                                     Keith S. Anderson




                                       10
